J-S12002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.J., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.P., MATERNAL                  :
    GRANDPARENT                                :
                                               :
                                               :
                                               :
                                               :   No. 2066 EDA 2019

                 Appeal from the Order Entered June 20, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-1000097-2016


BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                           Filed: April 15, 2020

        Appellant, D.P., the maternal grandparent of N.J. (“the Child”),1 appeals

from the order entered on June 20, 2019, that denied Appellant’s petition to

intervene in the Child’s dependency proceedings. After review, we remand

for further proceedings.

        The dependency court summarized the relevant facts and procedural

history of this matter as follows:

               On March 13, 2018, Appellant filed a Petition to Intervene
        which was denied by the court. Appellant thereafter acquired new
        counsel. Rather than filing a Notice of Appeal challenging the
        March 13, 2018 Order, Appellant’s new counsel chose to file a
        Petition for Reconsideration. The gist of this petition was to
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The Child was born in October of 2015. Docket Entries (Child Information),
at 1/59; Appellant’s Petition to Intervene, 6/11/19, at ¶3(a).
J-S12002-20


      request the court to reconsider its decision [from] March 13, 2018.
      The court denied Appellant’s Petition for Reconsideration on June
      11, 2018. Appellant’s counsel thereafter filed a Notice of Appeal
      on September 14, 2018[,] after the court afforded the Appellant
      Nunc Pro Tunc Relief permitting Appellant to file an appeal well
      beyond the thirty[-]day deadline because the Philadelphia Family
      Court administration never sent Appellant a copy of the June 11,
      2018 Order. The Appellant was not afforded Nunc Pro Tunc Relief
      in reference to the March 13, 2018 Order. This particular appeal
      was styled as In the Interest of: N.M.J. a/k/a N.J., a Minor, 2724
      EDA 2018[,] and [it] was dismissed without a decision by the
      Superior Court on November 16, 2018, based upon Appellant’s
      failure to [file a docketing statement pursuant to Pa.R.A.P. 3517].

             Appellant subsequently filed a second Motion to Intervene
      on July 11, 2019. Appellant’s arguments were identical to those
      articulated in the year of 2018 so this court denied the Motion to
      Intervene. It has come to the attention of the trial court that the
      underlying Motion to Intervene should have been sent not to this
      trial court but should have been ruled upon by Judge Gordon
      because the matter was under the jurisdiction of the adoption
      court at the time[,] despite the fact the underlying Motion to
      Intervene was sent to this trial court and relates back to issues
      that happened when the case was under its jurisdiction in 2018.
      Consequently, it is requested that this matter be remanded to this
      trial court so that the underlying order may be vacated and the
      underlying Motion to Intervene be transferred to Judge Gordon for
      review.

Dependency Court Opinion, 10/8/19, at 1-2.

      Despite the dependency court’s request for remand, the Philadelphia

Department of Human Services (“DHS”) asserts that it was not required to

conduct “family finding” or investigate “kinship care” relative to Appellant’s

petition to intervene in the dependency proceedings because the Child is in

pre-adoptive placement, and court proceedings for adoption have begun.

DHS’s Brief at 13 (citing 67 Pa.C.S. § 3104).      Therefore, DHS avers the

requirements of “family finding” and “kinship care,” which are set forth in 67

                                     -2-
J-S12002-20


Pa.C.S. §§ 3101-3103, are moot. DHS’s Brief at 13. Moreover, DHS states

that the dependency court’s initial denial of Appellant’s petition to intervene

is res judicata with respect to the second petition. Id. at 14.

      In attempting to review the proceedings in this matter, we are faced

with a certified record that is meager. When this case was first appealed, DHS

filed an “Application: (1) to remand incorrectly transmitted trial court record;

(2) to strike Appellant’s brief; [and] (3) for an order directing Appellant to

return impermissibly obtained confidential child welfare records.” Application,

11/14/19. On December 4, 2019, this Court entered on order directing as

follows:

      1. Appellant's brief is STRICKEN.

      2. The briefing schedule is suspended.

      3. Appellant is directed to return to the Philadelphia Court of
      Common Pleas the confidential child welfare records, and copies
      of any such records, including all transcripts in her possession.

      4. The record is remanded to the trial court for (7) seven days for
      removal of the confidential child welfare records and transcripts.

      5. The Prothonotary of this Court is directed to send a copy of this
      order to the Honorable Vincent W. Furlong and attach a copy of
      this motion.

      6. The briefing schedule shall be reset upon the filing of the proper
      trial court record with this Court, at that time appellant is directed
      to file a new brief that does not reference confidential information.

Order, 12/4/19. When the record was returned to this Court, it consisted of

a list of docket entries, a few documents that were filed by Appellant, a notice




                                      -3-
J-S12002-20


of appeal, and the dependency court’s October 8, 2019 opinion. The dearth

of information contained in this record precludes a decision on the merits.

      We note that “the polestar of all dependency proceedings” is the best

interests of the child.   In re J.S., 980 A.2d 117, 121 (Pa. Super. 2009).

Bearing that principle in mind, and in the interests of judicial economy, we

conclude that the most expeditious way to protect the rights of all parties is

to remand this matter as requested by the dependency court. Accordingly,

we hereby remand this matter to the dependency court for further

proceedings.

      Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/20




                                    -4-
J-S12002-20




              -5-